278 S.W.3d 245 (2009)
David A. JOHNSTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91789.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
*246 Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.
Prior report: 188 S.W.3d 476.

ORDER
PER CURIAM.
David Johnston ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because he pleaded facts showing his appellate counsel was ineffective for failing to raise on direct appeal his claims that (1) the trial court erred in denying his motion to suppress and admitting items seized during the search of his trailer and outbuildings into evidence, and (2) the trial court erred in allowing the State's exhibit 10, photographs of the victim, into evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).